—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered October 25, 1995, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court’s charge on accessorial liability was not erroneous. The charge, which was, in part, taken verbatim from Penal Law § 20.00, clearly conveyed to the jury that the defendant must have possessed the mental culpability required for the crimes charged and that his conduct must have been intentional and knowing (see, People v Jordan, 187 AD2d 731; People v Wise, 135 AD2d 593; People v Newton, 120 AD2d 751).
Similarly without merit is the defendant’s contention that the trial court failed to properly respond to notes in which the jury requested readbacks of testimony. “It was well within the court’s discretion to have asked the jury what portion of the testimony it wanted read back and for the jury to indicate when it had heard enough” (People v Gadson, 161 AD2d 795, 796; see also, People v Rodriguez, 154 AD2d 488; People v Charkow, 142 AD2d 734). Under the circumstances, it cannot be said that the court did not meaningfully respond to the jury’s request (see, People v Malloy, 55 NY2d 296, cert denied 459 US 847).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Rosenblatt, J. P., O’Brien, Krausman and Goldstein, JJ., concur.